Citation Nr: 1412665	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable rating for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Decision Review Officer (DRO) Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.


FINDINGS OF FACT

1. The Veteran suffers from multiple conditions that can cause peripheral neuropathy of the lower extremities. 

2. The majority of the veteran's peripheral neuropathy of the lower extremities is due to his nonservice-connected peripheral vascular disease and chemotherapy associated with nonservice-connected colon cancer.  

3. The evidence of record demonstrates that the Veteran's peripheral neuropathy of the lower extremities as due to diabetes mellitus type II is not causing complete or incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for a compensable rating for peripheral neuropathy of the lower extremities as due to diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A letter was provided to the Veteran prior to the above-referenced rating decision satisfying the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to how VA assigns effective dates and disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in regard to the Veteran's claim for an increased rating.  The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records from the Social Security Administration (SSA), records of post-service treatment and examinations, and statements from the Veteran and his representative.  The Board notes that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

Here, the Veteran underwent a complete VA examination, including a sensory-motor peripheral neuropathy exam in January 2013.  The examiner reviewed the Veteran's medical records and explained their findings and conclusions.  There is no indication or contention that the examination is inadequate.  While the Veteran generally alleged worsening of his peripheral neuropathy since the examination, there are no treatment records that show any increase in severity in the disability.  The only evidence of worsening is provided by the Veteran's statement that his condition has worsened and is "now severe."  However, the Veteran alleged that his condition was "extremely severe in both feet and up his legs" in August 2009.  As this evidence was of record and reviewed by the examiner during the January 2013 examination and no other evidence of worsening has been provided, the Board finds that remanding for additional examination is not warranted.  Accordingly, there is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide another examination or a medical opinion in relation to his claim for an increased rating.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Increased Initial Rating for Peripheral Neuropathy of the Lower Extremities as due to Diabetes Mellitus type II

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, the evidence does not indicate that the disability has significantly changed and a uniform evaluation is warranted.
In July 2009, the Veteran was awarded service connection for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II with an effective date of December 12, 2006.  The Veteran was assigned a noncompensable evaluation based upon the lack of objective findings of incomplete paralysis of the lower extremities.  

The veteran's disorder is evaluated under Diagnostic Code 8520, which assigns ratings based upon complete or incomplete paralysis of the lower extremities.  Under Diagnostic Code 8520 when there is incomplete paralysis of the sciatic nerve a 10 percent rating is assigned for mild impairment, a 20 percent rating is assigned for moderate impairment, a 40 percent rating is assigned for moderately severe impairment, and a 60 percent rating is assigned for severe impairment with marked muscular atrophy.

An 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a .

Words such as "mild", "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that he is entitled to a compensable rating due to peripheral neuropathy that is "extremely severe in both feet and mild up my entire legs."  The Veteran has stated that if he stands on his feet for any significant period of time the pain becomes unbearable, and his feet will swell and change color.  The Veteran 

has reported that his feet are "extremely sensitive" and will hurt when even bed sheets touch them. 

There is no doubt that the veteran is now at least partially disabled due to symptoms of peripheral neuropathy of the lower extremities.  However, based on the medical evidence, the Board concludes the majority of his peripheral neuropathy of the lower extremities and symptomatology is due to his nonservice-connected peripheral vascular disease and chemotherapy associated with non-service connected colon cancer.  In other words, the determinative question in this case is not whether the veteran has symptoms that meet the criteria for a rating higher than his current noncompensable rating (he does), but whether the current complaints and functional impairment are due to the service-connected peripheral neuropathy of the lower extremities associated with diabetes mellitus type II or nonservice-connected peripheral vascular disease and chemotherapy associated with non-service connected colon cancer.

The Veteran was diagnosed with mild non-insulin dependent diabetes mellitus after his blood sugar levels were noted to be elevated in February 2006.  He has stated that he did not begin having symptoms of peripheral neuropathy until he underwent coronary artery bypass surgery at that time.  The Veteran has a diagnosed history of peripheral vascular disease since 2003.   

Upon examination in August 2007, a VA examiner opined that the Veteran's symptoms of peripheral neuropathy were much more likely due to peripheral vascular disease, which was long standing and possible alcohol abuse.  The examiner noted that symptoms of peripheral neuropathy were first noted weeks prior to November 2006, and that this would be a small amount of time for a diagnosis of peripheral neuropathy after the recent onset of diabetes. 

During this examination, the Veteran reported that he had not had any ketoacidosis or hypoglycemic episodes.  He stated that he was treating his condition with metformin and that he visited his diabetic care provider every three months.  

During a follow up diabetes mellitus VA examination in January 2013, it was noted that Veteran was using insulin injections, in addition, to an oral medication for his diabetes.  No episodes of ketoacidosis or hypoglycemic reactions were reported in the prior year. The Veteran had only two recorded instances of A1C of 6.5% of greater: October 2012 and January 2013.  The Veteran did not make any reports of vision problems related to diabetes.

In a September 2009 private evaluation, the Veteran underwent a private physical examination, which included: an electromyogram and a nerve conduction study.  The examiner opined that the Veteran had severe sensory neuropathy, most likely related to chemotherapy and diabetes.    
   
In April 2013, an opinion was sought from the examiner who performed the January 2013 VA examination regarding if the Veteran's service connected peripheral neuropathy of the bilateral lower extremity was causing his current symptoms related to peripheral neuropathy.  

The examiner noted that the Veteran had a diagnosis of peripheral neuropathy of the lower extremities since October 2006.  The Veteran was noted to have non-insulin dependent diabetes, coronary artery disease, and peripheral vascular disease of the lower extremities.  He had a history of colorectal cancer surgery, radiation, and chemotherapy in 1998.  He was noted to be a heavy smoker, 70+ pack years with prior alcohol abuse for 15 years.  The Veteran's diagnosis of diabetes type II was not until February 2006 when he had an acute heart episode.  His diabetes was under good control overall from the time of diagnosis to at least June 2011.  From October 2006 to June 2011, the Veteran's HbA1C readings at the VA were consistently below 7 with the highest being 7.5 once in July 2010.  The Veteran's peripheral vascular disease was so extensive that he required immediate surgery on June 2, 2006 and had to have a thoracic aortic to left femoral bypass.

After reviewing the Veteran's claims file, the examiner opined:  

Peripheral neuropathy from diabetes would be unlikely with such good control and additionally so with only such a recent diagnosis of diabetes.  He has not been diagnosed with other complications of diabetes and has had normal screenings for diabetic retinopathy.  

The Veteran has long standing peripheral vascular disease of the lower extremities...  [With history of] near femoral occlusion of the femoral artery...  Severe vascular disease of the lower extremities likewise produces an ischemic neuropathy that is progressive.

The January 2013 examiner also noted that the Veteran had consultation in September 2009 that noted severe polyneuropathy of the lower extremities.  The examiner opined that the cause was most likely from chemotherapy and diabetes.  The VA examiner noted that the September 2009 examiner was unaware that the diabetes had been well controlled and that the symptoms of burning pain of the lower extremities began near the time of the onset of the diabetes.  The September 2009 examiner noted coronary artery disease in the veteran's medical history but did not mention the severe peripheral vascular disease of the lower extremities.  

In light of findings above, the Board cannot conclude that the veteran's current impairment is related to his service-connected disability.  More importantly, as indicated above, a medical professional has concluded that the current symptomology of peripheral neuropathy of the lower extremities is not part and parcel of the service-connected disability.  There is no doubt that the veteran currently has symptoms such as burning pain of the feet, sensitivity to touch, and partial paralysis of the lower extremities.  However, these symptoms do not warrant an increased disability rating for his service-connected peripheral neuropathy of the lower extremities associated with diabetes mellitus type II because it is more likely than not that the majority of the Veteran's current symptoms are attributable to nonservice-connected conditions that also cause peripheral neuropathy.  

The 2013 VA examiner concluded that although the Veteran was diagnosed with diabetes prior to the development of his symptoms of peripheral neuropathy that these symptoms were more likely due to his severe peripheral vascular disease that can also cause progressive ischemic neuropathy.  This opinion is supported by the fact that the record shows that the physicians that diagnosed the Veteran's diabetes in 2006 described the condition as mild.  Further, the record shows that the Veteran's blood sugar levels were relatively controlled through June 2011, but the Veteran was suffering from "extremely severe" peripheral neuropathy in both feet and up his legs in August 2009.  In 2006 and 2007, the Veteran did not report problems with ketoacidosis, hypoglycemic reactions, or diabetic retinopathy, and in 2013 the Veteran still did not report problems with these conditions.  However, the Veteran's peripheral vascular disease was so severe in June 2006 that emergency surgery was required. 

The VA examiner did note that the Veteran had poor healing of wound sites from vein harvesting, similar findings that could happen with someone who had severe diabetes in March 2006.  However, he also stated that the Veteran had been followed regularly since 1998 because of the colo-rectal cancer and that no longstanding diabetes had been missed. 

The Board acknowledges that in his April 2013 report the examiner incorrectly reported that the Veteran has 70+ pack years and the Veteran was at increased risk due to his 70+ pack years.  However, the remainder of the examiner's opinion notes specific events and dates that occurred to the Veteran indicating that the correct file was reviewed.  As the rest of the file suggests at least a 40 year history of smoking, the Board does not find this factual error to weigh heavily against the probative value of the examiner's opinion. Rather, it appears to be more a typographical error.  

The fact that the September 2009 examiner was unaware of the Veteran's severe peripheral vascular disease and his history of well controlled diabetes through 2009, however, weighs strongly against the probative value of his opinion that the Veteran's severe neuropathy was likely due to his diabetes and chemotherapy.

Therefore, according to the medical evidence, the level of the Veteran's disability solely from the service-connected peripheral neuropathy of the lower extremities associated with diabetes mellitus type II is adequately represented by the current non-compensable rating.  Additionally, the Board notes that the symptoms exhibited by the Veteran are not so unique, in themselves, as to take the service-connected disability picture outside of the norm.  The Veteran's disability is manifested by numbness and burning pain, as well as, partial paralysis of his bilateral lower extremities, which are symptoms fully contemplated by the rating schedule.  Unfortunately, as described above, these conditions are not due the Veteran's service-connected peripheral neuropathy of the lower extremities associated with diabetes mellitus type II but another source of peripheral neuropathy.  Based upon the evidence of record, the Veteran's service-connected peripheral neuropathy does not cause frequent or marked interference with his daily activities and thus, the claim will not be remanded for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating for his peripheral neuropathy.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As the evidence indicates that the Veteran's peripheral neuropathy due to his diabetes mellitus would not cause even mild incomplete paralysis of the lower extremities, a non-compensable rating is appropriate under the rating criteria.  The Veteran's claim for a compensable disability rating for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II is denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for a higher rating for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II.  See 38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

 
ORDER

A compensable disability rating for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II is not warranted.  

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


